ICJ_113_UseOfForce_SCG_GBR_2000-09-08_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

ANNÉE 2000
2000
8 septembre
Rôle général
n° 113
8 septembre 2000

AFFAIRE RELATIVE À LA LICÉITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ROYAUME-UNI)
ORDONNANCE

Le vice-président de la Cour internationale de Justice, faisant fonction de président
en l'affaire,

Vu l'article 48 du Statut de la Cour et les articles 31 et 79 de son Règlement,

Vu l'ordonnance du 30 juin 1999, par laquelle la Cour a fixé au 5 janvier 2000 et au
5 juillet 2000 les dates d'expiration des délais pour le dépôt, respectivement, d'un mémoire
de la République fédérale de Yougoslavie et d'un contre-mémoire du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord;

Considérant que, le 4 juillet 2000, le Royaume-Uni a déposé certaines exceptions
préliminaires d'incompétence et d'irrecevabilité;

Considérant qu'en conséquence, en vertu des dispositions du paragraphe 3 de l'article
79 du Règlement de la Cour, la procédure sur le fond est suspendue et qu'il échet de fixer
un délai dans lequel la Partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires;

Considérant que, au cours d'une réunion que le vice-président, faisant fonction de
président en l'affaire, a tenue avec les agents des Parties le 6 septembre 2000, la
Yougoslavie a indiqué qu'elle aurait besoin de neuf mois pour la préparation de cet exposé
écrit; et considérant que le Royaume-Uni n'a pas fait objection à ce qu'un tel délai soit fixé,
tout en soulignant qu'il attendait de la Yougoslavie que celle-ci réponde spécifiquement
aux exceptions préliminaires soulevées par le Gouvernement britannique,

Compte tenu des vues des Parties et des circonstances particulières de l'espèce,

Fixe au 5 avril 2001 la date d'expiration du délai dans lequel la République fédérale
de Yougoslavie pourra présenter un exposé écrit contenant ses observations et conclusions
sur les exceptions préliminaires soulevées par le Royaume Uni de Grande-Bretagne et
d'Irlande du Nord;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à
La Haye, le huit septembre deux mille, en trois exemplaires, dont l'un restera déposé aux
archives de la Cour et les autres seront transmis respectivement au Gouvernement de la
République fédérale de Yougoslavie et au Gouvernement du Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord.

Le vice-président,
(Signé) Jiuyong Shi.

Le greffier,
(Signé) Philippe Couvreur.
